UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4535


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMELL MASON, a/k/a JAH, a/k/a Tremaine Mason,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00087-JPB-DJJ-6)


Submitted:   January 31, 2012             Decided:   February 16, 2012


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Erin K.
Reisenweber, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamell Mason pled guilty to two counts of possession

of heroin with intent to distribute, in violation of 21 U.S.C.A.

§ 841(a)(1), (b)(1)(C) (West Supp. 2011), and was sentenced as a

career offender to a term of 210 months imprisonment.                                  See U.S.

Sentencing Guidelines Manual § 4B1.1 (2010).                        Counsel for Mason

has filed a brief in accordance with Anders v. California, 386

U.S.    738   (1967),         raising    seven       issues   on   Mason’s        behalf    and

questioning        the        district       court’s     denial     of       a    competency

evaluation requested by the government and its denial of Mason’s

suppression motion.             Counsel states, however, that he has found

no meritorious grounds for appeal.                       Mason has filed a pro se

supplemental brief raising four constitutional issues, which he

states he wishes to reserve for a later motion to vacate under

28 U.S.C.A. § 2255 (West Supp. 2011).                    We affirm.

              To the extent that the validity of Mason’s guilty plea

is   before    us,       we    are    satisfied       that    it   was   a       knowing    and

voluntary plea.               Because Mason did not seek to withdraw his

plea, any error in the Fed. R. Crim. P. 11 hearing is reviewed

for plain error.              United States v. Martinez, 277 F.3d 517, 525-

26 (4th Cir. 2002).             We have reviewed the record of the Rule 11

colloquy before the magistrate judge, to which Mason consented,

which    occurred    after        a    jury    had    been    empanelled         for    Mason’s

trial.        We   conclude           that    the     magistrate     judge        adequately

                                               2
complied with Rule 11.                    Mason’s remaining claims are without

merit.     He was correctly sentenced as a career offender, which

was the determining factor in setting his Guidelines range.                                          The

district court’s decision not to depart below the Guidelines

range is not reviewable.                  United States v. Brewer, 520 F.3d 367,

371    (4th    Cir.        2008).         The    court’s          denial     of     a     three-level

adjustment          for    acceptance        of    responsibility,                 USSG    §    3E1.1,

which Mason did not request, is not plain error.                                          The record

does     not    establish           conclusively             that    Mason’s        attorney         was

ineffective;         therefore        this      claim        is     not    properly        raised     on

direct appeal.             United States v. King, 119 F.3d 290, 295 (4th

Cir.   1997).             By   pleading      guilty,         Mason        waived    his     right     to

contest any pre-indictment delay in his prosecution.                                      Tollett v.

Henderson,      411        U.S.     258    (1973).            No     error     appears          in   the

district court’s decision, following a hearing, that Mason was

competent      to     stand       trial      and       its    consequent           denial       of   the

government’s motion for a psychological evaluation.                                     The court’s

denial    of    Mason’s         motion      to     suppress          all     evidence          obtained

during his search and arrest is an issue that Mason waived when

he entered his guilty plea.

               We     therefore        affirm          the        conviction        and        sentence

imposed by the district court.                         In accordance with Anders, we

have reviewed the entire record in this case and the ripe issues

raised in Mason’s pro se supplemental brief and have found no

                                                   3
meritorious issues for appeal.                 We therefore affirm the district

court’s judgment.             This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court

of the United States for further review.                   If the client requests

that    a    petition     be    filed,   but    counsel    believes      that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must    state     that    a    copy    thereof    was     served    on   the    client.

Finally, we dispense with oral argument because the facts and

legal       contentions       are   adequately    presented    in     the    materials

before      the   court    and      argument    would   not   aid    the    decisional

process.



                                                                                AFFIRMED




                                           4